            Case MDL No. 2942 Document 449 Filed 06/05/20 Page 1 of 13



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


    In re: COVID-19 Business Interruption
    Insurance Coverage Litigation                                 MDL No. 2942



      ERIE’S INTERESTED PARTY RESPONSE IN OPPOSITION TO PLAINTIFFS’
       MOTIONS FOR TRANSFER AND COORDINATION OR CONSOLIDATION

I.       INTRODUCTION

         Defendants Erie Insurance Company, Erie Insurance Exchange, Erie Indemnity Company,

and Erie Insurance Property & Casualty Company (collectively, “Erie”) respectfully submit this

Opposition to the Plaintiffs’ Motion for Consolidation and Transfer under 28 U.S.C. § 1407 (Dkt.

No. 1) and Subsequent Motion for Transfer of Actions Pursuant to 28 U.S.C. § 1407 for

Coordinated or Consolidated Pretrial Proceedings (collectively the “Transfer Motions”). At

present, ten federal cases and one removable state court case are pending against Erie. 1 There are

another nine state court cases (including at least one class action) related to COVID-19 coverage

disputes that may not be susceptible to removal. 2 These cases assert various claims, under the laws


1Valerio’s Inc., et al. v. Erie Ins. Exch., 1:20-cv-01212 (N.D. Ohio); HTR Rest. et al. v. Erie Ins.
Exch., 2:20cv819 (W.D. Pa.); Hutch & Assocs., Inc. d/b/a Hutch’s Rest. et al. v. Erie Ins. Co. of
N.Y. et al., 804532/2020, (N.Y. Sup. Ct.); Geneva Foreign & Sports, Inc. v. Erie Co. of N.Y. et.al,
1:20-cv-00093-SPB (W.D. Pa); PGB Restaurant, Inc. v. Erie Ins. Co., 1:20-cv-02403 (N.D. Ill.);
The Lock Loft, LLC v. Erie Ins. Prop., 1:20cv12 (W.D. Penn.); Laser Spa of Rochester LLC v. Erie
Ins. Co., 6:20-cv-06308-FPG (W.D. N.Y.); Italian Vill. Rest. Inc., et al. v. Erie Ins. Co., 1:20-cv-
03101 (N.D. Ill.); Menns Inc. d/b/a The Tavern on Clark v. Erie Ins. Exch. et al, 1:20-cv-02895
(N.D. Ill.); Daly v. Erie Ins. Prop. & Cas. Co., 1:20-cv-1406 (D.C.); Jerry’s Sandwiches et al. v.
Erie Ins. Co., 1:20-cv-3249 (N.D. Ill.).
2
 These cases will be litigated outside the scope of any MDL, even if the Panel elects to create one.
The fact that concurrent state court litigation against Erie (and other insurers) will proceed
regardless of whether the Transfer Motions are granted further undercuts the efficiency ra tionale
offered by Plaintiffs in support of consolidation. These cases are: Tambellini, Inc. v. Erie Ins.
Exch., GD-20-5137 (Pa. C.P.); Luke Wholey’s Wild Alaskan Grille LLC v. Erie Ins. Exch., GD-
           Case MDL No. 2942 Document 449 Filed 06/05/20 Page 2 of 13



of numerous states, under different theories of recovery, grounded in allegations that Erie

wrongfully denied coverage of claims arising out of alleged COVID-19 related business

interruptions.

       Erie supports the oppositions to consolidation filed by the other Defendants, Cumberland

Mutual Fire Insurance Company, Society Insurance, XL Insurance America Inc., Indian Harbor

Insurance Company, Factory Mutual Insurance Company, Westchester Surplus Lines Insurance

Company, and Liberty Mutual Insurance Company insofar as they oppose the Transfer Motions,

(Dkts. 353, 371, 373, 376, 379, 382), and opposes the Transfer Motions at bar on the same general

grounds. In addition to joining the oppositions of the other Defendants, Erie submits this separate

opposition to punctuate the points made by demonstrating the numerous problems with MDL

coordination when comparing and contrasting just the Erie cases.

       The actions filed against Erie are brought by different plaintiffs (represented by different

lawyers) who run dissimilar businesses. Their operations are alleged to be impacted in factually

diverse ways. And, they submit distinct factual allegations in support of varied claims that must

be resolved piecemeal under the laws of different states. There is no way to organize these

factually and legally distinct disputes in a single court without creating inefficiency and

inconvenience for all involved. Policyholders have acknowledged this. For example, a plaintiff

who filed suit against Erie in Pennsylvania state court unsuccessfully moved for state-wide

consolidation of COVID-19 coverage cases. Tambellini Inc. v. Erie Insurance Exchange, No. 52



20-005297 (Pa. C.P.); Cheryl Simon d/b/a Cheryl’s Studio II v. Erie Ins. Exch., 20-cv-2100 (Pa.);
Mageets LLC d/b/a Tapped Brick Oven & Pour House v. Erie Ins. Exch., CI-20-01809 (Pa. C.P.);
Perfect Pots, LLC v. Erie Ins. Exch., CI-20-03612 (Pa. C.P.); Lexington Pain & Wellness Ctr.,
PSC v. , 20-CI-01494, (Ky. C.P.); Israel Zambrano d/b/a Los Gallos Mexican Rest., 2020cv00898
(Ohio C.P.); Rose’s 1, LLC d/b/a Rose’s Luxury et al v. Erie Ins. Exch., 2020 CA 002424 B (D.C.
Super. Ct.); Capriccio Parkway, LLC d/b/a Capriccio Café and Bar at Cret Park, et al. v. Erie Ins.
Exch., 200600011 (Pa. C.P.).

                                                2
           Case MDL No. 2942 Document 449 Filed 06/05/20 Page 3 of 13



WM 2020 (Pa.). Notably, the proposed consolidation was opposed by amici United Policyholders,

a non-profit organization “whose mission is to serve as a trustworthy and useful information

resource and as an effective voice for a broad range of insurance policyholders.” United

Policyholders Amicus Brief (filed May 15, 2020) at 1. In its Amicus Brief opposing consolidation,

United Policyholders argued that:

       [Business Interruption] insurance cases are not suitable for a homogenous, one-
       size-fits-all judicial resolution…policyholders…may not necessarily find the
       county of consolidation accessible or preferable… such consolidation would likely
       overwhelm the single county’s trial court or specially-created panel…individual
       insurance claims involving individual fact patterns under often-bespoke insurance
       policy words should be resolved individually.

Id. at 5-6, 12; see also Dkt. 198 (Opposition of “Big Onion” Plaintiffs) at 3 (“nearly everything”

about the various actions is “unique.”). The plaintiffs who are seeking transfer and consolidation

do so against the headwinds of other policyholders who —like the insurers—do not want to see

their unique, individual cases hijacked and sent to a far-away forum where they will melt into an

unwieldy mega-litigation that will take years to conclude.

       Lastly, it would be unjust to incorporate claims against Erie into a nationwide MDL,

litigated in a single forum. Unlike many other insurers whose business is national in scope, Erie’s

business is concentrated in the Midwest, and the Mid-Atlantic. Erie issues policies in only twelve

states (and the District of Columbia). It does not issue policies in California or Florida, where

many of these cases have been brought. Erie should not be forced to litigate claims against it in

any state where it does little business or no business, and actions submitted against it should not

be litigated shoulder-to-shoulder with actions brought against other insurers arising out different

insurance agreements issued under the laws of states with which Erie has little, if any, contact.




                                                 3
             Case MDL No. 2942 Document 449 Filed 06/05/20 Page 4 of 13



II.     ARGUMENT

        A.     The Actions Filed Against Erie Are Factually Distinct

               i.      The Actions Against Erie Are Filed By Different Plaintiffs Who Run
                       Different Kinds Of Businesses And Whose Operations Are Alleged To
                       Have Been Impacted In Different Ways

        The actions each feature different plaintiffs who operate businesses that run the gamut from

a car service and sales center, to various kinds of restaurants (high end to pubs), to a hair salon,

and a laser spa. There are numerous other kinds of businesses insured by Erie (e.g., dental offices),

who would also be swept into any MDL as they file suits or become members of any putative

class. Plaintiffs in five of the actions allege (not necessarily accurately) that their business

operations ceased completely as a result of COVID-19, while plaintiffs in the other six actions

plead either that business operations were reduced or do not allege that operations ceased:

 Case                  Plaintiffs’ Business       Does Plaintiff Allege it Completely Ceased
                                                  All Business Operations?

 Geneva Foreign & Car service and sales Yes.
 Sports, Inc. v. Erie center            Complaint at ¶ 44 (“GFS was required to
 Co. of N.Y. et al.,                    close its storefront and suspend its in-person
 1:20-cv-00093-                         workforce, thereby requiring it to cease its
 SPB (W.D. Pa).                         business operations completely.”)

 PGB Restaurant, Restaurant                       No.
 Inc. v. Erie Ins.                                Complaint at ¶ 36. (Plaintiff only “suspended
 Co.,     1:20-cv-                                all dine-in operations at their restaurants.”)
 02403 (N.D. Ill.)
 The Lock Loft, Hair Salon                        Yes.
 LLC v. Erie Ins.                                 Complaint at ¶ 1(“Plaintiff was forced to shut
 Prop., 1:20cv12                                  down its businesses due to the coronavirus
 (W.D. Penn).                                     pandemic and related events.”)

 Laser Spa of Laser Spa.                          Yes.
 Rochester LLC v.                                 Complaint at ¶ 41 (“Plaintiff shut its doors to
 Erie Ins. Co.,                                   customers at the close of business on March
 6:20-cv-06308-                                   20, 2020 and continues to be shut down[.]”)
 FPG (W.D. NY).


                                                 4
              Case MDL No. 2942 Document 449 Filed 06/05/20 Page 5 of 13



    Case                   Plaintiffs’ Business    Does Plaintiff Allege it Completely Ceased
                                                   All Business Operations?

    Italian Vill. Rest.    Restaurant              Yes.
    Inc., et al. v. Erie                           Complaint at ¶ 2. (Plaintiff alleges that it was
    Ins. Co., 1:20-cv-                             “forced” to “cease their operations.”)
    03101 (N.D. Ill.).
    Valerio’s, Inc. et     Restaurant.             No.
    al. v. Erie Ins.                               FAC at ¶ 9 (“Valerio’s has been compelled to
    Exch.       1:20-cv-                           restrict its business activities at the insured
    01212          (N.D.                           premises to carry-out service only…”)
    Ohio).
    Menns Inc. dba         Restaurant              No.
    The Tavern on
    Clark v. Erie Ins.
    Exch. et al., 1:20-
    cv-02895 (N.D.
    Ill.).
    Hutch & Assocs.,       Restaurant              No.
    Inc v. Erie Ins. Co.                           Complaint at ¶ 47 (“Plaintiffs Remington and
    of N.Y. et al. (N.Y.                           Hutch substantially ceased business
    Sup. Ct.).3                                    operations.”)

    Daly v. Erie Ins. Restaurant                   No.
    Prop. & Cas. Co.,                              Complaint at ¶ 8 (“Plaintiff was forced to
    1:20-cv-1406                                   suspend or reduce his business at DC Pizza.”)
    (D.C.).
    Jerry’s            Restaurant                  No.
    Sandwiches et al.                              Complaint at ¶ 27 (“Plaintiffs lost the use of
    v. Erie Ins. Co.                               the Insured Properties for dine-in services…”)
    1:20-cv-3249
    (N.D.Ill.)
    HTR Rest. et al v. Restaurant                  Yes
    Erie Ins. Exch.,                               Complaint at ¶ 24 (“Plaintiff…has been
    2:20cv819 (W.D.                                ordered to close its business and forced to
    Pa.)                                           furlough employees, thereby incurring loss”)


           These variations are relevant to the viability of plaintiffs’ claims and highlight why

consolidation would be inefficient. Almost every plaintiff seeks coverage under a “civil authority”

provision in their Erie policy. Civil authority provisions as a rule require that, among other things,


3
    This case is presently in New York Supreme Court but is removable.

                                                  5
            Case MDL No. 2942 Document 449 Filed 06/05/20 Page 6 of 13



legally cognizable damage to a nearby property must have resulted in a civil authority order

prohibiting access to the insured property. However, if a business did not completely cease

operations, then access to it was not prohibited. See e.g., 54th St. Ltd. Partners, L.P. v. Fid. &

Guar. Ins. Co., 306 A.D.2d 67, 67, 763 N.Y.S.2d 243, 243 (App. Div. 1st Dept. 2003). For each

claim, there will be unique facts as to how any policyholder’s business was impacted by any

executive orders (which themselves varied from state-to-state, and county-by-county), including

whether the businesses’ employees and vendors were prohibited from entering the premises, and

whether access changed during the course of the pandemic, and how. These inquiries do not lend

themselves to brushstroke mass adjudication, which is why many policyholders do not believe

consolidation makes sense either.

        Even where plaintiffs allege a complete cessation of business operations, the veracity of

their claims must be tested via discovery unique to that plaintiff. Erie’s preliminary investigations

have already uncovered evidence that at least several plaintiffs who have alleged that they

completely ceased operations did not in fact do so. For example, while the plaintiff in Italian Vill.

Rest. Inc. alleges that it was forced to cease operations, it is offering food via carryout to its patrons.

See Exhibit A (True and correct copy Plaintiff Italian Village Restaurant’s webpage captured April

12, 2020).4 If a patron can buy carryout from Italian Village, then Italian Village did not cease

operations and its premises are not inaccessible as required for civil authority coverage to apply.

These kinds of unique factual differences will vary from industry -to-industry and from

policyholder-to-policyholder, and will require—where claims are not dismissed outright—

examination of numerous executive orders on the state, county and municipal level.




4Inopposition to consolidation “material evidence may be offered by any party to an action
pending in any district that would be affected by the proceedings[.]” 28 USCS § 1407(c).

                                                    6
           Case MDL No. 2942 Document 449 Filed 06/05/20 Page 7 of 13



       What’s more, some policyholders have already made statements—potentially

admissions—that they are not entitled to coverage under Erie’s policies. For example, Queen’s

English Restaurant, a plaintiff in a related Washington D.C. state action (Rose's 1, LLC et al. v.

Erie Insurance Exchange, 2020 CA 002424 B) which would be swept into many of the putative

nationwide classes that would be captured by the proposed MDL, authored a series of social media

posts where it stated, among other things, that “this pandemic is not covered” by its Erie Insurance

policy. See Exhibit B (True and correct copies of Queen’s English Facebook postings retrieved

May 25, 2020. Erie will need to seek discovery from every plaintiff in every action to determine

whether they have made similar admissions. Moreover, such admissions may not have been made

on social media but in private to lenders, employees or vendors. In light of this, an MDL

proceeding will impede, not foster, a speedy resolution of these issues.

       As another example, a group of dental associations recently sent a letter asking Congress

to consider supporting a bill that would make coverage for business interruptions caused by

COVID-19 available under policies such as Erie’s, in exchange for Congress providing insurers

with financial support. Exhibit C (May 19, 2020 Letter). The letter concedes that mandating

coverage under these business interruption policies requires “abrogating or re -writing contracts”

and that this would cause a “deleterious impact on the property and casualty insurance industries.”

Id. at 2. Erie provides business interruption insurance to many dental professionals. Admissions

from these dental associations—especially if any of Erie’s dentist insureds are active in these

associations or took part in or ratified the letter to Congress—may be evidence unique to these

policyholders that they understood there was no coverage. In sum, as exemplified by just this

handful of cases, the unique discovery that Erie will need to undertake in each action shows that




                                                 7
            Case MDL No. 2942 Document 449 Filed 06/05/20 Page 8 of 13



the actions are sufficiently different and unique that mass consolidation will obstruct rather than

streamline a resolution of the varied disputes.

               ii.         The Actions Feature Distinct Factual Allegations and Different Claims
                           Brought Under Different State Laws

        The actions filed against Erie also vary significantly, with significant consequences on how

discovery will be conducted and the complex substantive issues any court will have to address.

The actions against Erie are brought under the laws of five different jurisdictions (New York,

Illinois, Ohio, Pennsylvania, and Washington, DC). Multiple suits allege statutory claims (so far,

under New York’s General Business Law and Illinois’ Insurance Code). Five of the actions allege

(albeit in a purely conclusory fashion) that COVID-19 was present at the insured property and

caused direct physical loss or damage. The other actions do not make such allegations; instead,

the plaintiffs either point to the risk of COVID-19 transmission or compliance with relevant

executive orders as the cause of plaintiff’s alleged loss. There is a great deal of daylight between

how cases with these distinct claims will play out and the unique, plaintiff-specific and claim-

specific discovery that would ensue to the extent any case makes it past the pleadings stage. This

alone should preclude MDL treatment. The below chart highlights the differences in the cases to

date, just against Erie:

Case                 State Law     Causes of Action          Is COVID-19              Is Direct Physical
                                                             Alleged to be on         Loss or Damage to
                                                             Insured Premises?        Premises Alleged to be
                                                                                      directly caused by
                                                                                      COVID-19?

Geneva           New York           •   Declaratory Relief   Yes.                     Yes. Complaint at ¶
Foreign       &                                                                       49.
Sports, Inc. v.                     •   Breach of            Complaint at ¶¶ 46-48
Erie Co. of N.Y.                        Contract             (“Moreover,        the
et.al, 1:20-cv-                                              continuous presence
00093-SPB                           •   Deceptive Acts       of COVID-19 on or
(W.D. Pa).                              and Practices,       around     Plaintiff’s


                                                    8
             Case MDL No. 2942 Document 449 Filed 06/05/20 Page 9 of 13



Case               State Law   Causes of Action         Is COVID-19               Is Direct Physical
                                                        Alleged to be on          Loss or Damage to
                                                        Insured Premises?         Premises Alleged to be
                                                                                  directly caused by
                                                                                  COVID-19?
                                   New York’s           premises has damaged
                                   General Business     property by infecting
                                   Law (GBL) § 349      it.”)

PGB               Illinois     •   Declaratory Relief   No.                       No.
Restaurant, Inc.
v. Erie Ins. Co.,              •   Breach of                                       Complaint at ¶¶ 36;
1:20-cv-02403                      Contract                                       Request for Relief at C
(N.D. Ill.).                                                                      (alleges that
                                                                                  “compliance with
                                                                                  Executive Orders”
                                                                                  is the cause of direct
                                                                                  loss or damage to its
                                                                                  property.)
The Lock Loft, Ohio            •   Declaratory Relief   Yes.                      Yes.
LLC v. Erie Ins.
Prop.,                                                  Complaint at ¶ 34 Complaint at ¶ 40.
1:20cv12                                                (“SARS-CoV-2 has
(W.D. Penn).                                            been transmitted by
                                                        way of human contact
                                                        with airborne SARS-
                                                        CoV-2         particles
                                                        emitted into the air at
                                                        premises.”)
Laser Spa of New York          •   Declaratory Relief   No.                     No.
Rochester LLC
v. Erie Ins. Co.,                                       Complaint at ¶ 43         Complaint at ¶ 46
6:20-cv-06308-                                          (only alleges “an ever-   (alleges that “Civil
FPG       (W.D.                                         present risk that the     Authority Orders have
NY).                                                    Covered Property is       caused physical loss
                                                        contaminated…”)           and damage.”)
Italian       Vill. Illinois   •   Declaratory Relief   Yes.                      Yes.
Rest.        Inc.;
Capitanini Real                •   Breach of          Complaint at ¶ 46 Complaint at ¶ 46.
Estate Inv., Inc.                  Contract           (alleges “continuous
v. Erie Ins. Co.,                                     presence   of    the
1:20-cv-03101                  •   Bad Faith Denial coronavirus on…
(N.D. Ill.).                       Under 215 ILCS Premises.”)
                                   5/155
Valerio’s, Inc. Ohio           •   Declaratory Relief Yes.                 Yes.
et. al v. Erie

                                               9
          Case MDL No. 2942 Document 449 Filed 06/05/20 Page 10 of 13



Case              State Law   Causes of Action         Is COVID-19            Is Direct Physical
                                                       Alleged to be on       Loss or Damage to
                                                       Insured Premises?      Premises Alleged to be
                                                                              directly caused by
                                                                              COVID-19?
Ins.     Exch.,               •   Breach of            FAC      at    ¶    17 FAC at ¶ 17.
1:20-cv-01212,                    Contract             (“Contamination with
(N.D. Ohio)..                                          the pathogen that
                                                       causes      COVID-19
                                                       caused direct physical
                                                       loss and damage to the
                                                       insured premises.”)

Menns Inc. dba Illinois       •   Declaratory Relief   No.                    No.
The Tavern on
Clark v. Erie                 •   Breach of                                  Complaint at ¶ 75
Ins. Exch. et al                  Contract                                   (alleges “the Closure
1:20-cv-02895                                                                Orders caused direct
(N.D. Ill.)                                                                  physical loss and
                                                                             damage to Plaintiff’s
                                                                             and the other Class
                                                                             members’      Covered
                                                                             Properties, requiring
                                                                             suspension          of
                                                                             operations at      the
                                                                             Covered Properties”)
Hutch         & New York      •   Declaratory Relief   Yes.                  Yes.
Associates, Inc
v. Erie Ins. Co.              •   Breach of            Complaint at ¶¶ 42-44 Complaint at ¶ 44.
of N.Y. et al.                    Contract             (“The presence of the
(N.Y.      Sup.                                        Virus and persons
Ct.).                         •   Deceptive Acts       with CV-19 caused
                                  and Practices,       direct physical loss of
                                  New York’s           or damage to the
                                  General Business     covered       property
                                  Law (GBL) § 349      under the Plaintiffs’
                                                       Policy.”)

Daly v. Erie Washington       •   Declaratory Relief No.                     No.
Ins. Prop. & D.C.                                                            Complaint at ¶ 8
Cas. Co., 1:20-               •   Breach of            Complaint at ¶ 44.    (alleges damage due to
cv-1406                           Contract                                   “to Orders published by
(D.C.).                                                                      civil authorities in the
                                                                             District of Columbia.”)
Jerry’s       Illinois        •   Breach of            No.                   No.
Sandwiches et                     Contract

                                              10
           Case MDL No. 2942 Document 449 Filed 06/05/20 Page 11 of 13



Case               State Law     Causes of Action         Is COVID-19        Is Direct Physical
                                                          Alleged to be on   Loss or Damage to
                                                          Insured Premises?  Premises Alleged to be
                                                                             directly caused by
                                                                             COVID-19?
al. v. Erie Ins.                                       Complaint at ¶ 26 Complaint at ¶ 26
Co., 1:20-cv-                                          (alleges “Plaintiffs…
3249 (N.D.Ill.)                                        were ordered closed
                                                       and out of business
                                                       since March 16, 2020
                                                       at 9:00 p.m. by the
                                                       Executive Orders”)
HTR Rest. et al Pennsylvania •      Declaratory Relief No .                  No.
v. Erie Ins.
Exch.,                       •      Injunctive Relief     Complaint at ¶ 26       Complaint at ¶¶ 24, 26
2:20cv819                                                 (alleges that plaintiff
(W.D. Pa.)                                                “operates in a closed
                                                          environment where
                                                          many persons…cycle
                                                          in and out thereby
                                                          creating a risk of
                                                          contamination[.])



        These distinctions create a host of factual and legal issues unique to each action.

Attempting to address them piecemeal to shoehorn cases into an MDL yields confusion and

inefficiency—defeating the purpose of an MDL proceeding. In re Ambulatory Pain Pump-

Chondrolysis Prods. Liab. Litig., 709 F. Supp. 2d 1375, 1377 (J.P.M.L. 2010). Additionally, these

differences appear just in the relatively few cases filed to date. As more cases are filed, these

differences will multiply. In the end, any transferee court would be left with the Herculean task

of adjudicating numerous cases that are significantly different from each other—and that’s just for

one insurer. Multiplying these differences by the number of carriers against whom transfer and

consolidation is sought reveals that transfer and consolidation simply will not work.

        Significantly, the statutory claims, assuming they survive a pleading motion, will require

highly individualized discovery. For example, the bad faith denial claim in Italian Vill. Rest. Inc.


                                                11
             Case MDL No. 2942 Document 449 Filed 06/05/20 Page 12 of 13



requires that plaintiff prove that the Erie was “vexatious and unreasonable” in denying its claim

because there was no “genuine legal or factual issue regarding coverage.” See e.g. Citizens First

Nat'l Bank v. Cincinnati Ins. Co., 200 F.3d 1102, 1110 (7th Cir. 2000). Bad faith law varies

tremendously from state to state, and the mosaic of varied state laws and individualized factual

determinations inherent in any bad faith analysis makes these claims especially unsuitable for

MDL treatment. It is hard to imagine one court resolving all of these varied issues just for the

cases against Erie; that one court would resolve thousands upon thousands of individualized cases

that may be filed against the entire insurance industry nationwide is outright unimaginable.

        B.       Consolidating Claims Against Erie in a Single Forum with Other Insurers
                 Would be Unjust

        It would be wrong to lump Erie in with insurers who have businesses that are more national

in scope. Erie’s insurance business is concentrated in the Midwest and the Mid-Atlantic. The

lion’s share of business interruption insurance policies written by other insurers are written in

states in which Erie does little or no business. 5 Some plaintiffs seek transfer to Florida, but Erie

does not issue policies in Florida and hence forcing Erie (and its insureds) to litigate in Florida

would be burdensome. The better option, respectfully, is to allow each case to proceed while

permitting courts to determine, based on the facts and circumstances of each particular case and

the number of cases filed in any state or district, whether some reasonable form of consolidation

or coordination is warranted under the precedent prevailing in that jurisdiction.




5
 See State by State: Premiums by State, I NSURANCE I NFORMATION I NSTITUTE,
https://www.iii.org/publications/insurance-handbook/economic-and-financial-data/state-by-state (last accessed June
5 , 2020).

                                                       12
          Case MDL No. 2942 Document 449 Filed 06/05/20 Page 13 of 13



III.   CONCLUSION

       The Transfer Motions should be denied in their entirety because they conflict with well-

established case law and if granted, would an create inefficient and unjust proceeding. Therefore

Section 1407 consolidation of any case where Erie is a defendant should be denied.

Dated: June 5, 2020
                                                    /s/ Adam J. Kaiser
                                                    __________________________________
                                                    Adam J. Kaiser
                                                    ALSTON & BIRD, LLP
                                                    90 Park Ave,
                                                    New York, New York 10016
                                                    (212) 210-9000
                                                    adam.kaiser@alston.com

                                                    Attorneys for Defendants Erie Insurance
                                                    Company, Erie Insurance Exchange, Erie
                                                    Indemnity Company, and Erie Insurance
                                                    Property & Casualty Company




                                               13
